IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-88,492-01



                     EX PARTE ARTHUR RODRIGUEZ BAUTISTA



         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. W05-24750-Y (A) IN THE CRIMINAL DISTRICT COURT NO. 7
                      FROM DALLAS COUNTY

       Per curiam


                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of murder and

sentenced to forty years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Bautista v. State, No. 05-08-00905-CR (Tex. App. — Dallas, Aug. 27, 2009) (not designated

for publication).

       On April 4, 2018, the trial court entered a timely order designating issues to be resolved. The

habeas record has been forwarded to this Court prematurely. We therefore remand this application
to Dallas County to allow the trial court to address the unresolved issues and enter findings of fact

and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or

deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall

be returned to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: June 20, 2018

Do not publish